Title: To Benjamin Franklin from Landais, 10 March 1779
From: Landais, Pierre
To: Franklin, Benjamin


May it please your Excelly.
Brest 10. March 1779
Your Letter of the 2d. Instant, came safe to hand, yesterday, the first article of which, respecting the tryal or dismission of our Sweedish prize, I transmitt to Monsr. Pitot, coms. agent at Morlaix, where she is; leaving it to him & [to] act as his wisdom shall direct, he having all her papers.
Your Exy. desires to hear, how my refitt goes on? I had the honor of addressing your Excellency the 26th. & 28th. February, and 3d. March, in the two former I laid before your Exy. the scituation of this Ship, & pointed out the obstacles to my proceeding to refitt &c this I have also done to Mr. Schweighauser, agent at Nantz; but I have not had the honor of a single word in answer. I beg leave to referr your Excellency to those, espicially that of the 28th. and to inform you that the same hindrances remain, & that nothing is done, or can be done, without your Excellency’s positive orders: when they come, let them be what they will, they shall be strictly complied with, to the extent of my abillities.
When I am nearly ready for Sea, the merchant Ships at Nantz shall be duly notified, the rendezvous appointed &c: but it would be impossible for me in these circumstances, before I receive your Excellency’s orders, to be clear’d of my prisoners, refitted & Man’d, to say when or where.
I shall with the greatest pleasure, do every thing in my power, that will contribute to the convenience of Mr. Adams & his Son, on board, and when I can fix upon a time, that I can think we shall be ready for Sea, acquaint him. I am with the greatest respect Your Excellency’s most obedient and most humble Servant.
P: Landais
His Exy. Doctor Franklin &c &c &c.
 
Addressed: To / His Excellency Doctr. Franklin / Minister plinipotentiary &c &c &c / Passy / near Paris
Endorsed: Capt Landais March 10 1779—
